Citation Nr: 1116017	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  04-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability to include patellofemoral pain syndrome and arthritis.

2.  Entitlement to service connection for a right knee disability to include patellofemoral pain syndrome and arthritis.

3. Entitlement to service connection for a left shoulder disability to include tendonitis.

4.  Entitlement to service connection for a right shoulder disability to include tendonitis.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for joint pain involving the back and bilateral hands, claimed as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 1995.  Service personnel records show she served in Saudi Arabia from October 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas; an April 2003 rating decision which, in part, denied service connection for left and right knee patellofemoral syndrome, and right and left shoulder tendonitis; and a September 2006 rating decision which, in part, denied service connection for arthritis of the right knee, arthritis of the right shoulder, arthritis of the right ankle, fibromyalgia, arthritis of the back and bilateral hands.

The Veteran claimed some of her disabilities, specifically joint pain, as undiagnosed illnesses due to her service in the Persian Gulf.  Throughout the course of developing her claims, however, many of the conditions for which she sought service connection have been diagnosed, such as arthritis, tendonitis, and patellofemoral syndrome.  Accordingly, the issues have been recharacterized to reflect medical findings and the intent of the veteran's claims.

The case was previously before the Board in July 2008 and April 2009, when it was remanded for examinations of the Veteran and medical opinions.  The requested development has generally been completed.  The Veteran did not report for her most recent Compensation and Pension examinations; however, evidence sufficient to adjudicate the claims is of record.


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of: a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, a back disorder, or disorders of the hands.

2.  There are current diagnoses of:  bilateral shoulder tendonitis; bilateral patellofemoral pain syndrome; bilateral trapezius strain; lumbar strain; and bilateral hand strain.

3.  There is no evidence linking any current left knee disability, right knee disability, left shoulder disability, right shoulder disability, low back disability, or bilateral hand disability to active service.  

4.  There is a single diagnosis of fibromyalgia of record which was made based solely upon a report of history made by the Veteran and is not credible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, to include patellofemoral pain syndrome and arthritis, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.309, 3.317 (2010). 

2.  The criteria for service connection for right knee disability, to include patellofemoral pain syndrome and arthritis, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.309, 3.317 (2010). 

3.  The criteria for service connection for a left shoulder disability, to include tendonitis, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.309, 3.317 (2010). 

4.  The criteria for service connection for a right shoulder disability, to include tendonitis, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.309, 3.317 (2010). 

5.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.309, 3.317 (2010). 

6.  The criteria for service connection for joint pain involving the back and bilateral hands, claimed as an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice in letters dated December 2001, January 2005, and February 2005.  The claims were subsequently re-adjudicated on multiple occasions including Supplemental Statements of the Case (SSOCs) dated December 2006, January 2008, and August 2009.  Most recently, the Veteran's claim was readjudicated in a February 2011 SSOC.  Thus, the duty to notify has been satisfied with respect to VA's duty to notify her of the information and evidence necessary to substantiate the claim. See Sanders v. Nicholson, 487 F.3d 88 (Fed. Cir. 2007).

VA has obtained service treatment records; obtained VA treatment records; obtained private medical records; assisted the Veteran in obtaining evidence; afforded the Veteran physical examinations; and, afforded the Veteran the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.


II.  General Criteria for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active military service if it becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

A.  Medical Evidence

The Veteran seeks service connection for  fibromyalgia; left and right knee disabilities, left and right shoulder disabilities, joint pain involving the back, and joint pain of both hands.  Essentially all of her claims for service connection involve claims related to symptoms of joint pain at various locations of her body.  

The Veteran served on active duty from March 1989 to February 1995.  Her service treatment records have been obtained and are complete.  With the exception of records showing a right ankle injury, for which service connection has already been established, the service treatment records do not show any evidence of complaints of, or treatment for, any other joint pain.  Separation examination of the Veteran was conducted in October 1994.  Clinical evaluation of her upper extremities, lower extremities, and spine, were all normal without any abnormalities noted by the examiner.  On the accompanying report of medical history, the Veteran indicated "no" to questions asking whether she had:  arthritis, painful shoulders, recurrent back pain, or "trick" or locked knee.  

Private hospital records dated August 1994 reveal that the Veteran presented for treatment at an emergency room with complaints of body aches, and cough.  After evaluation which included a chest x-ray, the diagnosis was possible atypical pneumonia.  She was treated with antibiotics.  Similarly, private medical records dated in February 1999 reveal treatment for complaints of fever and body aches which was ultimately diagnosed as an upper respiratory infection with acute bronchitis.  

In July 1999, the Veteran underwent a private well woman examination.  She did not report any symptoms of joint pain at that time.  

In March 2003, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that she "developed bilateral knee, ankle and shoulder pain during the course of her service."  This statement is contrary to the service treatment records which do not show complaints of these symptoms, including the Veteran's own admissions on the reports of medical history contained in the service treatment records.  Physical examination of the Veteran's knees and shoulders revealed some slight limitation of motion of these joints accompanied by pain.  X-ray examination of both knees and both shoulders revealed normal findings.  The diagnosis was bilateral patellofemoral pain syndrome of the knees, and bilateral shoulder tendonitis.  

A January 2004 VA treatment record reveals that the Veteran reported having "arthralgias since 1987."  She indicated pain in the knees and shoulders.  A July 2004 VA treatment record reveals that she had complaints of right shoulder pain and left knee pain.  Examination revealed no tenderness or swelling of these joints along with normal ranges of motion.  A November 2004 treatment record indicates similar complaints of pain with an assessment of "arthralgias."  

In April 2005 VA general medical Compensation and Pension examination of the Veteran was conducted with consideration of undiagnosed illnesses due to her service in Southwest Asia.  The Veteran reported having a painful left knee.  Physical examination revealed slight tenderness of the left knee, but the knee was stable and no muscle atrophy was noted.  The examiner indicated "no undiagnosed illness found."  

A May 2005 VA treatment record included a full body systems review and specifically noted on musculoskeletal evaluation that there was "no decreased range of motion / no joint pain."  VA treatment records dated later in 2005 reveal complaints of joint pain.  A September 2009 treatment record reveals that the Veteran had complaints of chronic pain, while an October 2005 treatment record reveals complaints of low back pain.  Another October 2005 treatment record indicates chronic arthralgia of the left knee.  Interestingly, this record also indicates "fibrocystic breasts" as a diagnosis.  A December 2005 VA mental health clinic treatment note indicated the presence of degenerative joint disease of both knees.  

A March 2006 VA treatment record reveals the following diagnoses in the Veteran's listed medical problems:  chronic arthralgia of the left knee, right ankle and both shoulders; backache; and fibrocystic breasts.

A VA treatment record dated April 2006 reveals that the Veteran reported chronic left knee pain and that she used a knee brace and cane to ambulate.  Physical examination revealed no swelling, but some tenderness.  The diagnosis was left knee strain with differential diagnoses of arthritis, degenerative joint disease, gout, and gonnococcal joint infection.  An addendum to this record reveals that the Veteran experienced left knee pain after twisting.  Physical examination revealed no swelling, no tenderness, good range of motion and a stable joint.  The diagnosis was left knee pain from strain.  

In April 2009, a VA joints examination of the Veteran was conducted.  The Veteran reported complaints of bilateral hand pain which began in 2007, although she also admitted to seeking no treatment for these symptoms.  She reported complaints of bilateral knee pain with occasional "crackling" and swelling, which began in about 1998.  She reported a four year history of back pain and a history of bilateral shoulder pain which began in approximately 2006.  The examining physician conducted a full examination.  The diagnosis was:  bilateral knee chondromalacia, bilateral tarpezius strains, and bilateral hand strain.  The examiner's medical opinion was that the claimed disabilities were not related to service.  By the Veteran's own admissions, symptoms of the claimed disabilities did not manifest until several years after she separated from service.  In January 2010, VA x-ray examination revealed findings of mild arthritis in both knees.  

B.  Knees

The Veteran claims service connection for bilateral knee disabilities.  Service treatment records do not reveal any complaints of or treatment for knee disabilities during service.  There is no diagnosis of  any knee disability during service.  The Veteran did not indicate a history of any knee symptoms on her separation examination medical history and she admitted at the April 2009 VA examination that symptoms of knee pain began over two years after service.  The medical evidence of record establishes diagnoses of bilateral knee chondromalacia, and mild bilateral knee arthritis.  There is no x-ray evidence of arthritis until over a decade after the Veteran separated from service.  There is no evidence linking any current knee disability to service.  

The preponderance of the evidence is against the claims for service connection for a left knee disability and a right knee disability, to include patellofemoral pain syndrome and arthritis.  There is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Shoulders

The Veteran claims service connection for bilateral shoulder disabilities.  Service treatment records do not reveal any complaints of or treatment for knee disabilities during service.  There is no diagnosis of any shoulder disability during service.  The Veteran did not indicate a history of any shoulder symptoms on her separation examination medical history and she admitted at the April 2009 VA examination that symptoms of shoulder pain began in 2006, over a decade after she separated from service.  The medical evidence of record establishes diagnoses of bilateral shoulder tendonitis and bilateral tarpezius strains.  There is no x-ray evidence of arthritis involving the shoulder joints.  There is no evidence linking any current shoulder disability to service.  

The preponderance of the evidence is against the claims for service connection for a left shoulder disability and a right shoulder disability, to include tendonitis.  There is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  38 C.F.R. § 3.317

The Veteran's claims for service connection have been general in nature, seeking service connection for joint pain in various joints.  She has specifically sought service connection for fibromyalgia, joint pain involving the back; and, joint pain of both hands.  

Service personnel records established that the Veteran served in Saudi Arabia from October 1990 to April 1991.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection must be considered under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  Fibromyalgia is a qualifying chronic disability.  38 C.F.R. § 3.317(a)(2)(i)(B)(2).  

An undiagnosed illness manifest by such "signs or symptoms" as muscle and joint pain is also a qualifying chronic disability.  38 C.F.R. § 3.317(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6- month period of chronicity. 38 C.F.R. § 3.317(a)(2), (3). 

Among the requirements for service connection for a disability due to undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(a)(7).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

When the Veteran is unable to substantiate the service connection claim on a presumptive basis, the Board is obligated to consider the Veteran's claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In April 2009, VA examination of the Veteran was conducted.  On the joints portion of the examination specific diagnoses were made in relation to the Veteran's claimed joint pain of the shoulders, hands, back and knees.  Specifically, the diagnosis was:  bilateral knee chondromalacia, bilateral tarpezius strains, and bilateral hand strain.  The examining physician's medical opinion was that the claimed disabilities were not related to service.  By the Veteran's own admissions symptoms of the claimed disabilities did not manifest until several years after she separated from service.  

In April 2009 a VA examination for fibromyalgia was also conducted by a separate examiner.  The Veteran reported being diagnosed with fibromyalgia approximately four years earlier.  However, she could not recall the exact date of diagnosis or of the exact date of onset of symptoms.  She indicated that she was prescribed no medication for the disorder and she could not tell what precipitated the symptoms.  She reported intermittent symptoms of stiffness and localized joint pain.  The reported areas of involvement, trigger points, were noted to be the right ankle, both knees, the left shoulder, and the sacroiliac area.  The report also specifically states that there "have been no diagnostic or clinical tests involved and she currently takes no treatment."  The diagnosis was "fibromyalgia dating to four years ago, moderate symptoms and moderate disability."  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Simply put, the diagnosis of fibromyalgia in the April 2009 VA examination report is not credible and has no probative value.  The diagnosis of fibromyalgia was made solely on the Veteran's report of having been previously diagnosed, with no dates or supporting evidence provided.  The Board has reviewed all of the evidence of record and the April 2009 VA examination report is the only document of record which indicates a diagnosis of fibromyalgia.  

There are multiple diagnoses of fibrocystic breasts of record which appear to be supported by the appropriate mammogram testing.  Giving the Veteran the benefit of the doubt, it is plausible that she mistakenly misrepresented this diagnosis as being fibromyalgia.  There is no testing of record to support the diagnosis of fibromyalgia.

Moreover, the joints that the examining physician indicates as being "trigger points" to support the diagnosis of fibromyalgia have actual diagnoses of other orthopedic disabilities which account for the complaints of joint pain.  Specifically, the examiner indicated a right ankle trigger point, but the Veteran is service-connected for the residuals of a right ankle fracture.  Accordingly, her complaints of right ankle joint pain have an established cause and diagnosis, rendering the physician's labeling this joint pain as a fibromyalgia symptom and trigger point as unsupported by the evidence of record and of no probative value.  The other joints indicated as trigger points also have specific diagnoses which are supported by the evidence of record.  The diagnosis of fibromyalgia made in the April 2009 VA examination is based solely on the Veteran's report of having been previously diagnosed, without any supporting evidence.  

The preponderance of the evidence is against the claim for service connection for fibromyalgia.  There is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran also claims entitlement for service connection for joint pain involving the back and bilateral hands, as the result of an undiagnosed illness.  The Veteran has joint pain of the back and hands which is a sign or symptom of a qualifying chronic disability.  38 C.F.R. § 3.317(b).  However, the 2009 VA examination provides specific diagnoses of lumbar strain and bilateral hand strain.  Since the signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under 38 C.F.R. § 3.317.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  Moreover, the 2009 VA examination indicated that the Veteran's lumbar and hand strain was not related to military service to warrant service connection on a direct basis.  

The preponderance of the evidence is against the claim for service connection for joint pain involving the back and bilateral hands, to include as the result of an undiagnosed illness.  There is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



















ORDER

Service connection for a left knee disability, to include patellofemoral pain syndrome and arthritis, is denied.

Service connection for a right knee disability, to include patellofemoral pain syndrome and arthritis, is denied.

Service connection for a left shoulder disability, to include tendonitis, is denied.

Service connection for a right shoulder disability, to include tendonitis, is denied.

Service connection for fibromyalgia, is denied.

Service connection for joint pain involving the back and bilateral hands, claimed as an undiagnosed illness, is denied.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


